Mr. Justice Baume delivered the opinion of the court. On January 20, 1910, appellant filed his bill in equity against appellee for divorce upon the ground of desertion, Appellee answered the bill denying its material allegations and also filed certain affidavits in support of her motion for an order on appellant to pay her such amount as should be necessary to enable her to defend the suit and for solicitors’ fees and costs and expenses. Appellant filed his exceptions to appellee’s answer which exceptions were overruled by the chancellor and an order entered requiring appellant to pay to appellee $100 for her reasonable and necessary solicitor’s fees. This appeal is prosecuted to reverse such order. Appellant argues at length against the propriety of the decree overruling his exceptions to appellee’s answer, but such decree was interlocutory only and no appeal lies therefrom. The answer of appellee as it now stands presents a complete defense to the cause of action alleged in appellant’s bill, and as it is not urged that the order for the payment of solicitor’s fees is not justified, save for the reason that, the exceptions to the answer should have been sustained, it necessarily follows that such order should be affirmed. Accordingly the order is affirmed. Affirmed.